DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 24-25 directed to an invention non-elected without traverse.  Accordingly, claims 24-25 been cancelled.


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claim 12 have overcome the 112(b) rejections to claim 17 from the previous office action.



Allowable Subject Matter
Claims 1-7, 9, 11-12, 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9, 11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a memory device, comprising: the MTJ device including a Spin Orbit Torque (SOT) electrode comprising a spin hall effect material and a free magnetic layer coupled to the SOT electrode, wherein the SOT 
a substrate 210  having a front side (lower portion) and a backside (upper portion), wherein a first conductive line  240  is on the backside and a second conductive line 218 is on the front side;     	
a transistor 214 on the front side between the second conductive line 218 and the substrate 210; and 
a magnetic tunnel junction (MTJ) 206 on the backside between the first conductive line  240 and the substrate, wherein one end of the MTJ is coupled through (220/222/204/212) the substrate 210 to the transistor 214 and an opposite end of the MTJ is connected to the first conductive line 240 , and wherein the transistor is further connected to the second conductive line 218 on the front side but does not disclose  the MTJ device including a Spin Orbit Torque (SOT) electrode comprising a spin hall effect material and a free magnetic layer coupled to the SOT electrode, wherein the SOT electrode is coupled to the second conductive line, and an opposite end of the MTJ device is coupled to the first conductive line.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

Claims 12, 14-23 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a memory device, comprising: 
a substrate 210; 
a backside (top portion) of the substrate comprising: 
a read bit line 240 and write bit line 208; and 
a magnetic tunnel junction (MTJ) device 206; and 
a front side of the substrate (lower portion) comprising: 
a source line 218; and 
a transistor 214 controllable by a wordline 2196  and coupled to the source line 218 but does not disclose  wherein the MTJ device includes a Spin Orbit Torque (SOT) electrode comprising a spin hall effect material and a free magnetic layer in direct contact with the SOT electrode, wherein the SOT electrode defines one end of the MTJ device and is coupled to the write bit line; and a top electrode defines an opposite end of the MTJ device and is coupled to the read bit line.  Therefore, it would not be obvious to make the semiconductor structure as claimed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819